DETAILED ACTION
Summary
	This is a final Office action in reply to the arguments filed 28 December 2021 for the application filed 28 January 2019. Claims 1-20 are pending:
Claims 21-37 have been canceled;
Claims 6-8 have been withdrawn without traverse in the reply filed 14 June 2021; and
no claims have been amended in the reply filed 28 December 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/623,059 filed 29 January 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Arguments
Applicant's arguments filed 28 December 2021 have been fully considered but they are not persuasive.
Regarding the 35 USC 102(a)(1) rejections of Claims 1-3, 9, 10, 14, and 20 as being anticipated by KIRKLAND with evidentiary support from MAK, for Claim 1, Applicant argues that KIRKLAND discloses the use of “analytical or MS-grade LC/MS reagents”, that the evidentiary support from MAK is silent regarding analytical grade solvents, and further, analytical grade solvents are known in the art as having a high metal impurity content (pg. 6). Applicant further argues that because KIRKLAND fails to disclose which material grade is used to prepare its mobile phase, the Examiner cannot rely on MAK as evidentiary support (pg. 6).
The Examiner respectfully disagrees.
Along with a 0.1% difluoroacetic acid concentration, KIRKLAND discloses “MS-friendly mobile phases” and further discloses analytical or MS-grade reagents (pg. 1, par. 1; §Samples and Reagents, pg. 2), providing examples of commercial reagents, such as those provided by Pierce Chemicals, EMD, Synquest Laboratories, and Sigma-Aldrich. The evidentiary support MAK differentiates the quality between “HPLC grade” and “LCMS grade” minimal metal content to fulfill the high purity need of LCMS” (emphasis added; pg. 2, par. 4). MAK further discloses embodiments of solvents having low metal content common in the industry (Table 3, pg. 7); as shown in the table, there are between 5 and 50 ppb of any one impurity in each of the solvents. 
The invention has broadly claimed “a mobile phase” wherein the mobile phase is only required to comprise (1) a range of difluoroacetic acid and (2) less than about 100 ppb of any individual metal impurity. As indicated, KIRKLAND discloses a mobile phase having difluoroacetic acid at a concentration value within the claimed range and further broadly discloses analytical or MS-grade reagents, which one of ordinary skill in the art would interpret to makeup the remainder of the reagents of the disclosed mobile phase. KIRKLAND further provides examples of reagents sourced from multiple commercial vendors, indicating their common availability to one of ordinary skill in the art. MAK shows that the higher quality “LCMS” grade solvents, which includes those disclosed by KIRKLAND (i.e., “analytical or MS-grade reagents”), have very low metal impurities contents, less than 50 ppb of any one metal. Any one of skill in the art would find that the claim, by broadest reasonable interpretation, only requires a mobile phase of any type meeting the difluoroacetic acid concentration and low metal impurity content. KIRKLAND with support from MAK simply shows that such a mobile phase includes those disclosed by KIRKLAND, i.e., “MS-friendly mobile phases” and “analytical or MS-grade reagents”. Thus, KIRKLAND discloses the same or similar broadly claimed mobile phase composition of difluoroacetic acid and less than about 100 ppb of any individual metal impurity.
The Examiner further disagrees with Applicant’s argument that the Examiner cannot rely on MAK as evidentiary support because KIRKLAND fails to disclose which material grade is used to prepare its mobile phase because KIRKLAND has generally disclosed the use of “analytical or MS-grade reagents” and the examples of such reagents provided by KIRKLAND are simply embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use” (In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); MPEP §2123 II).
Applicant further argues that the ready to use LC/MS grade solvents presented by MAK is not relevant to the content of solvent disclosed by KIRKLAND and that examples from the pending application show that commercially 
The Examiner respectfully disagrees.
The claim has only required difluoroacetic acid and has not claimed any metal impurity in difluoroacetic acid. KIRKLAND has simply disclosed difluoroacetic acid and other analytical or MS-grade reagents. KIRKLAND has not indicated the difluoroacetic acid contains any metal impurities. Any one of ordinary skill in the art in reading KIRKLAND would not expect the disclosed acid to have metal impurities, inherent or otherwise.
Regarding the 35 USC 102(a)(1) rejections of Claims 15-19 as anticipated by KIRKLAND with evidentiary support from ALTMAIER, Applicant disagrees with the rejection that KIRKLAND inherently discloses determining molecular weights of analytes in mass spectrometry and has based their argument that KIRKLAND does not disclose a mobile phase having less than about 100 ppb of any individual metal impurity, thereby precluding the use of such for analysis by mass spectrometry (pg. 7-8). These arguments have been addressed above.
Regarding the 35 USC 103 rejections of Claims 4-5 as obvious over KIRKLAND in view of BELL, Applicant argues the Office relied on conclusory reasoning to combine the prior art and relied on hindsight reasoning (pg. 9-10).
The Examiner respectfully disagrees.
Sufficient reasoning was provided; BELL discloses such limitations are commonly used by one of ordinary skill in the art. As such, given these common tools available to one of ordinary skill in the art, it is not inventive nor novel to modify the mobile phase of KIRKLAND to have such claimed chemistries. Applicant has not shown that such chemistry modifications are significant or unexpected.
Regarding the 35 USC 103 rejections of Claims 11-13 as obvious over KIRKLAND with support from YAMAMOTO, Applicant argues it is improper for the Office to shift burden to Applicant to show such claimed limitations are non-obvious having not established a reason for modifying KIRKLAND by combining with YAMAMOTO (pg. 11-12).
The Examiner respectfully disagrees. The alternative rejection of Claims 11-13 is under 35 USC 103 as obvious over KIRKLAND with evidentiary support from YAMAMOTO. YAMAMOTO was relied upon for evidentiary support showing that the claimed difluoroacetic acid concentration is a result-effective variable that is optimizable through routine experimentation. Such a support does not require motivation or reasoning to combine as Applicant alleges.
	All other arguments have been indirectly addressed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9, 10, 14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIRKLAND et al. (LCGC North America, Volume 33, Issue 11, 01 November 2015, pg. 856-865) with evidentiary support from MAK et al. (Thermo Fisher Scientific, 03 June 2009).
	Regarding Claim 1, KIRKLAND discloses methods for combining liquid chromatography (LC) and mass spectrometry (MS) using superficially porous silica particles and MS-friendly mobile phases in a chromatography column (pg. 1, par. 1). Separations were performed for a monoclonal antibody sample (i.e., a method of separating an analyte from a sample; separating the analyte from the sample; §Sample Preparation, pg. 4) using 0.1% difluoroacetic acid as the acidic modifier of the mobile phase (i.e., flowing a mobile phase through a chromatography column wherein the mobile phase comprises about 0.005% (v/v) to about 0.20% (v/v) difluoroacetic acid; §Acid Modifier Effects, par. 1-2, pg. 11; FIG. 13 at bottom). KIRKLAND is deficient in disclosing the mobile phase has less than about 100 ppb of any individual metal impurity.
	However, as disclosed by KIRKLAND, the samples and reagents used in LC/MS are of analytical or MS-grade (§Samples and Reagents, pg. 2). As evidenced by MAK, the quality of mobile phase solvents can contribute to improving chromatographic separations and MS analysis (§Introduction, pg. 2, par. 3); solvents designated “LCMS grade” have low to minimal metal content to fulfill the high purity requirements of LC/MS (§Introduction, pg. 2, par. 4), e.g., quality mobile phase solvent examples have trace metal ionic impurities in the 5-50 ppb range for A955 ACETONITRILE and 10-20 ppb for W6 WATER (Table 3, pg. 7), which read upon the claimed range of less than about 100 ppb of any individual metal impurity. Therefore, because KIRKLAND discloses the use of analytical or 
	While KIRKLAND is further deficient in explicitly disclosing “injecting a sample comprising the analyte into the mobile phase”, injection is the most common means of introducing samples in chromatography, e.g., as evidenced by MAK, samples are typically loaded by injection (i.e., injecting a sample comprising the analyte into the mobile phase; §Methods and Instrumentation, pg. 2, par. 3). Therefore, such a claimed step of injecting is considered inherent in any chromatography process, especially liquid chromatography with mobile phase solvents.
	Regarding Claim 2, KIRKLAND anticipates the limitations of Claim 1 as set forth above; KIRKLAND further discloses liquid chromatography (pg. 1, par. 1).
	Regarding Claim 3, KIRKLAND anticipates the limitations of Claim 1 as set forth above; KIRKLAND further discloses reversed phase separation of proteins (i.e., wherein the chromatography column is a reversed phase chromatography column; pg. 2, first full par.).
	Regarding Claim 9, KIRKLAND anticipates the limitations of Claim 1 as set forth above, including disclosing the use of a mobile phase comprising less than about 100 ppb of any individual metal impurity. As further evidenced by MAK, quality mobile phase solvent examples have trace metal ionic impurities in the 5-50 ppb range for A955 ACETONITRILE and 10-20 ppb for W6 WATER (Table 3, pg. 7), which read upon the claimed range of less than about 50 ppb of any individual metal impurity.
	Regarding Claim 10, KIRKLAND anticipates the limitations of Claim 1 as set forth above, including disclosing the use of a mobile phase comprising less than about 100 ppb of any individual metal impurity. As further evidenced by MAK, quality mobile phase solvent examples have trace metal ionic impurities in the 10-20 ppb for W6 WATER (Table 3, pg. 7), which reads upon the claimed range of less than about 50 ppb of any individual metal impurity.
	Regarding Claim 14, KIRKLAND anticipates the limitations of Claim 1 as set forth above, including disclosing the separation of a monoclonal antibody sample (i.e., wherein the analyte is a protein, a peptide or a combination thereof; §Sample Preparation, pg. 4).
Regarding Claim 20, KIRKLAND anticipates the limitations of Claim 1 as set forth above; KIRKLAND further discloses the mobile phases comprises acetonitrile (§Comparison of Particle Types, par. 3, pg. 6; §Effect of Mobile-Phase Selectivity, par. 2, pg. 8).

Claim(s) 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIRKLAND, as applied to Claim 1 above, and further with evidentiary support from ALTMAIER et al. (Chromatography Today, Buyer’s Guide 2018, pg. 58-62).
	Regarding Claims 15-19, KIRKLAND anticipates the limitations of Claim 1 as set forth above, including disclosing the combining of LC and mass spectrometry (MS) (i.e., further comprising detecting the analyte with a mass spectrometer; pg. 1, par. 1). While KIRKLAND is deficient in explicitly disclosing determining the molecular weight of the analyte (Claim 15), generating analyte ions(Claim 17), wherein the analyte ions are generated by electrospray ionization (Claim 18), and acquiring a mass spectrum of the analyte ions (Claim 19), such limitations are inherent for mass spectrometer processes as evidenced by ALTMAIER, e.g., “electrospray ionisation is the most widely used ionisation technique and relies on ionising the analyte in solution, evaporating the mobile phase and finally producing single ions” (§Solvents & Additives – General, pg. 58, par. 1). The operation of a mass spectrometer requires the ionization of a sample by electrospray ionization to yield a spectrum of masses for the target sample (e.g., see FIG. 8, pg. 6, bottom). Therefore, the disclosure by KIRKLAND of combining LC with MS inherently reads upon these claimed limitations.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIRKLAND, as applied to Claim 1 above, and further in view of BELL (LCGC North America, Volume 33, Issue 6, 01 June 2015, pg. 386-395).
Regarding Claim 4, KIRKLAND anticipates the limitations of Claim 1 as set forth above; KIRKLAND further discloses the superficially porous particles (SPPs) are high-purity silica SPPs (pg. 2, first full par.). However, KIRKLAND is deficient in explicitly disclosing a stationary phase having a phenyl-based surface chemistry.
BELL discloses the use of SPP technology in liquid chromatography and further discloses additional chemical surface modifications widely available, including classical surface chemistries, such as phenyl-modified surfaces, from a number of limited chemistries (i.e., a stationary phase having a phenyl-based surface chemistry; §Additional Chemical Surface Modifications, par. 1, pg. 4). Absent showings of unexpected results or criticality to such a claimed surface chemistry, one of ordinary skill in the art would have found it obvious to select the claimed phenyl-based surface chemistry as disclosed by BELL for the separation of analytes disclosed by KIRKLAND because such a choice from a limited number of known options is within his or her technical grasp; if this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (MPEP §2143.01 E).
Regarding Claim 5, modified KIRKLAND makes obvious the limitations of Claim 4 as set forth above, including a stationary phase having a phenyl-based surface chemistry (i.e., wherein the stationary phase is… bonded with phenyl moieties). KIRKLAND further discloses superficially porous particles (SPPs) are high-purity silica SPPs (i.e., wherein the stationary phase is a superficially porous silica stationary phase; pg. 2, first full par.).

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIRKLAND, as applied to Claim 1 above, or alternatively, further with evidentiary support from YAMAMOTO et al. (Talanta, 127, 2014, pg. 219-224).
	Regarding Claims 11-13, KIRKLAND anticipates the limitations of Claim 1 as set forth above, including disclosing using 0.1% trifluoroacetic acid or difluoroacetic acid as acidic modifiers of the mobile phase (§Acid Modifier Effects, par. 1-2, pg. 11; FIG. 13 at bottom). KIRKLAND is deficient in disclosing the mobile phase comprises about 0.01% (v/v) to about 0.05% (v/v) difluoroacetic acid (Claim 11), about 0.02% (v/v) to about 0.05% (v/v) difluoroacetic acid (Claim 12), or about 0.01% (v/v) to about 0.02% (v/v) difluoroacetic acid (Claim 13).
	However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Therefore, the claimed difluoroacetic acid range limitations in Claims 11-13 would be obvious to one of ordinary skill in the art at the time of the filing of the invention.
	Alternatively, YAMAMOTO discloses that the concentration of ion-pairing agents, such as trifluoroacetic acid and difluoroacetic acid (abstract), can be optimized for the separation efficiency of proteins in LC in preparation for MS (§1, par. 3). Therefore, the claimed parameter of difluoroacetic acid concentration (i.e., ion-pairing agent concentration as disclosed by YAMAMOTO) is recognized as a result-effective variable and can be optimized through routine experimentation (MPEP §2144.05 II B). Thus, the claimed ranges of Claims 11-13 would have been obvious to one skilled in the art at the time of the filing of the invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777